           Case 1:19-cr-00403-TNM Document 1 Filed 12/06/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                Criminal No. 19-

                v

RONNIE SIMPKINS,
                                                        18 U.S.C. $ 201(bX2) (Bribery).
                       Defendant.                       Forfeiture Allegation :
                                                        18 U.S.C. $ e81(a)(1)(C),28 U.S.C.   $ 2461(c),
                                                        21 U.S.C. $ 8s3(p).


                                     INFORMATION
         The United States Attorney informs the Court:

                                          COUNT ONE
                                (Bribery-l8    U.S.C.       S   201(bX2))

         From in or about August 2017, through in or about August 2017, in the Eastem District of

Virginia and elsewhere, the defendant,

                                     RONNIE SIMPKINS,

being a public official, did directly and indirectly, corruptly demand, seek, receive, accept, and

agree   to receive and accept anything of value personally, in retum for being influenced in the

performance of an official act, being influenced to commit and aid in committing and to collude

in, and allow, and to make opportunity for the commission of a fraud on the United States, and

being induced to do an act and omit to do an act in violation of his official duty; that           is-
SIMPKINS, a contracting officer employed by the General Services Administration, sought and

received cash, meals, and fumiture totaling at least approximately $12,108.91,          in return for
recommending and signing Company A's contracts with GSA, even though Company A failed to

meet program requirements;   willfully neglecting   to notify GSA when Company     A's contract under




                                                    1
            Case 1:19-cr-00403-TNM Document 1 Filed 12/06/19 Page 2 of 3




his supervision no longer met program requirements; and advising Company A about ways to

avoid contract cancellation despite failing to meet GSA's program requirements.

                 (In violation of Title 18, United States Code, Section 201(bX2).)

                                  FORFEITURE ALLEGATION

        1.       Upon conviction of the offense alleged in Count One ofthis Information, Defendant

shall forfeit to the United States any property, real or personal, which constitutes or is derived from

proceeds traceable to this offense, pursuant   to   18 U.S.C. $   981(a)(l)(C) and 28 U.S.C. $ 2a61(c).

The United States will also seek a forfeiture money judgment against the defendant in the amount

of $12,108.91.

       2.        If any of the property described above as being subject to forfeiture,         as a result   of
any act or omission of Defendant:

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred or sold to, or deposited    with,   a   third party;

                 c.     has been placed beyond the      jurisdiction of the Court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled    with other property that cannot be divided without

                        difficulty;

Defendant shall forfeit to the United States any other property of Defendant, up to the value of the

property described above, pursuant to 21 U.S.C. $ 853(p).

               (Criminal Forfeiture, pursuant to Title 18, United States Code,
              Section 981(a)(l)(C), Title 28, United States Code, Section 2461(c\,
                       and Title 21, United States Code, Section 853(p)).




                                                    2
Case 1:19-cr-00403-TNM Document 1 Filed 12/06/19 Page 3 of 3




                                 JESSIE K. LIU
                                 United States Attorney
                                 for the District of Columbia



                           By:
                                 VIRGINIA CHEATHAM
                                 Assistant United States Attomey
                                 DC Bar # 411980
                                 Virgini a. ch eatham@us doj gov
                                                           .


                                 United States Attorney's Office
                                 Fraud and Public Corruption Section
                                 555 4th Street, N.W., Room 5836
                                 Washington, D.C. 20530
                                 (202) 2s2-7820




                             1
                             J
